DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/13/2021. The examiner acknowledges the amendments to claims 1, 7, 21, and 53. Claims 2-6, 8-14, 16, 18, 20, 22-23, 25-44, 47-49, 51-52, and 54-71 are cancelled. Claims 1, 7, 15, 17, 19, 21, 24, 45-46, 50 and 53 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 7-8, filed 01/13/2021, with respect to the original USC 112a and b rejections of claims 1, 7, 15, 17, 19, 21, 24, 45-46, 50 and 53 have been fully considered and are persuasive.  However, Applicant’s amendments, in particular “a flow meter configured to… determine points and/or intervals corresponding to respiratory phases of the subject's breath cycle based thereon” in claims 1 and 53 raise new USC 112a and b issues for claims 1, 7, 15, 17, 19, 21, 24, 50 and 53, as will be explained in more detail below.
Applicant’s arguments, see pg 10-11 regarding prior art of record of Vermaak not teaching “generate a representative respiratory breath cycle based on the first and second pressure measurements,” filed 01/13/2021, with respect to the rejection(s) of claim(s) 1, 7, 15, 17, 19, 21, 24, 45-46, 50 and 53 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, US 20100286548 A1 to Lazar, et al. (hereinafter Lazar).

Claim Objections
Claims 24 and 50 objected to because of the following informalities: Limitations after a semicolon (;) should be started on a new line. Furthermore, there should be a coma in every element in a list, such as between “a tube” and “or both.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 45-46 and 50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 45-46 and 50 depend from claim 27. Claim 27 is cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 15, 17, 19, 21, 24, 50 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 53 positively recite “a flow meter configured to… determine points and/or intervals corresponding to respiratory phases of the subject's breath cycle based thereon,” however there is no support in Applicant’s original disclosure for a flow meter comprising a means for logical determinations, such as a processor or other such circuitry configurable for performing logical operations.
Claims 7, 15, 17, 19, 21, 24, and 50 are rejected for depending on claim 1.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 53 are indefinite because it is unclear how a claimed “flow meter” can inherently perform logical determination functions such as “determine points and/or intervals corresponding to respiratory phases of the subject's breath cycle based thereon” without any microprocessor or similar circuitry configurable for performing logical operations. In order to further prosecution, “a flow meter configured to provide volumetric air flow measurements of a subject's breath and to determine points and/or intervals corresponding to respiratory phases of the subject's breath cycle based thereon” will be interpreted as equivalent to any flow meter configurable for measuring a volumetric flow of a subject’s breath during a subject’s breath cycle.
Claims 7, 15, 17, 19, 21, 24, and 50 are rejected for depending on and failing to further clarify the indefinite subject matter of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 24, 50, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100286548 A1 to Lazar, et al. (hereinafter Lazar).
Regarding claim 1, Lazar anticipates a pulmonary function testing device [abstract], the device comprising:
a flow meter (28) configured to provide volumetric air flow measurements of a subject's breath and to determine points and/or intervals corresponding to respiratory phases of the subject's breath cycle based thereon ([0118, 0143], flow meter (28) can be configured to provide volumetric flow measurement at various points (f1, and f2) in a subject’s breath cycle, shown graphically in Fig. 12);
an airway obstructor (32) configured to interchangeably obstruct flow or allow flow of the subject's exhaled breath at various respiratory phases of the subject's breath cycles ([0114, 0139], shutter is configurable, during a subject’s breath cycles, to allow flow during pre-shutter period (210) and post-shutter period (214), but obstruct flow during shutter event (210)) (Fig 12);
a pressure sensor (26) configured to measure the mouth pressure of the subject ([0118], pressure sensor (26) is configured to measure the mouth pressure of a subject by being positioned in close proximity to mouthpiece (30)) (Fig 4); and
a processing unit (microprocessor 19 in control unit 14) [0116] (Fig 2) configured to:
1) acquired during a first phase of a first respiration cycle or part thereof (during shutter event) [0140, 0142] (Fig 12), while the airway obstructor obstructs flow of the subject's exhaled breath (during shutter event) [0140, 0142] (Fig 12);
obtain from said pressure sensor a second pressure measurement (P2) acquired during a second phase of a second respiration cycle or part thereof (moment at which the shutter starts to open) [0142] (Fig 12), while the airway obstructor obstructs flow of the subject's exhaled breath (moment at which the shutter starts to open) [0142] (Fig 12),
generate a representative respiratory breath cycle (shown in Fig 12) based on the first and second pressure measurements [0139-0140, 0142]; and
derive a respiratory related parameter based at least on the representative respiratory breath cycle wherein the respiratory related parameter comprises an airway resistance of the subject's internal airway path, lung pressure, changes in lung pressure, lung compliance, changes in lung compliance, alveolar pressure, changes in alveolar pressure or any combination thereof ([0106, 0111, 0142, 0145], analysis of the breath cycle can be used to determine at least total lung capacity, tidal volume, lung compliance, airway resistance).

Regarding claim 7, Lazar anticipates all the limitations of claim 1, further comprising an actuator (motor 34) configured to control said obstructor (32) [0117] (Fig 3).

Regarding claim 24, Lazar anticipates all the limitations of claim 1, further comprising a display unit (15 in control unit 14) [0116, 0118] (Fig 1) and a user interface breath unit (mouthpiece 30) [0118] (Fig 3); wherein said user interface breath unit comprises a mask, a tube 

Regarding claim 50, Lazar anticipates a display unit (15 in control unit 14) [0116, 0118] (Fig 1) and a user interface breath unit (mouthpiece 30) [0118] (Fig 3); wherein said user interface breath unit comprises a mask, a tube or both ([0117], mouthpiece (30) comprises a tube there through to allow air to pass from a mouth of a user into shutter assembly (32)) (Fig 3).

Regarding claim 53, Lazar anticipates a method for pulmonary function testing for evaluating respiratory related parameter of a subject [abstract], the method comprising:
Providing a pulmonary function testing device [abstract] comprising
Providing a flow meter (28) configured to provide volumetric air flow measurements of a subject's breath and to determine points and/or intervals corresponding to respiratory phases of the subject's breath cycle based thereon ([0118, 0143], flow meter (28) can be configured to provide volumetric flow measurement at various points (f1, and f2) in a subject’s breath cycle, shown graphically in Fig. 12);
Utilizing an airway obstructor (32) to interchangeably obstruct flow or allow flow of the subject's exhaled breath at various respiratory phases of the subject's breath cycles ([0114, 0139], shutter is configurable, during a subject’s breath cycles, to allow flow during pre-shutter period (210) and post-shutter period (214), but obstruct flow during shutter event (210)) (Fig 12),
obtaining from said pressure sensor a first pressure measurement (P1) acquired during a first phase of a first respiration cycle or part thereof (during shutter event) [0140, 0142] (Fig 12), 
obtaining from said pressure sensor a second pressure measurement (P2) acquired during a second phase of a second respiration cycle or part thereof (moment at which the shutter starts to open) [0142] (Fig 12), while the airway obstructor obstructs flow of the subject's exhaled breath (moment at which the shutter starts to open) [0142] (Fig 12),
generating a representative respiratory breath cycle (shown in Fig 12) based on the first and second pressure measurements [0139-0140, 0142]; and
deriving a respiratory related parameter based at least on the representative respiratory breath cycle wherein the respiratory related parameter comprises an airway resistance of the subject's internal airway path, lung pressure, changes in lung pressure, lung compliance, changes in lung compliance, alveolar pressure, changes in alveolar pressure or any combination thereof ([0106, 0111, 0142, 0145], analysis of the breath cycle can be used to determine at least total lung capacity, tidal volume, lung compliance, airway resistance).

Claim(s) 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160193437 A1 to Bao, et al. (cited in previous Office Action, hereinafter Bao).
Regarding claim 45, Bao anticipates a humidity module (201) configured to control humidity of air inhaled by the subject [0124] (Fig 2).

Regarding claim 46, Bao anticipates a pressure sensor (256) configured to measure pressure of a surrounding environment of a device [0136].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar in view of Bao.
Regarding claim 15, Lazar teaches all the limitations of claim 1, however Lazar does not teach a temperature sensor configured to measure a temperature of air inhaled or exhaled by the subject, and/or of an environment surrounding the device.
Bao teaches a temperature sensor (252) configured to measure a temperature of air inhaled or exhaled by the subject, and/or of an environment surrounding a device [0134].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Lazar to have a temperature sensor configured to measure a temperature of air inhaled or exhaled by the subject, and/or of an environment surrounding the 

Regarding claim 17, Lazar teaches all the limitations of claim 1, however Lazar does not teach a temperature module configured to control a temperature of air inhaled by the subject, wherein said temperature module is configured to heat the air inhaled by the subject.
Bao teaches a temperature module (heater plate 112) configured to control a temperature of air inhaled by the subject [0124, 0134] (Fig 1), wherein said temperature module is configured to heat the air inhaled by the subject [0124].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Lazar to have a temperature module configured to control a temperature of air inhaled by the subject, wherein said temperature module is configured to heat the air inhaled by the subject based on the teachings of Bao, because doing so would help in delivering respiratory gases at the temperature most suitable for a patient, as recognized by Bao [0134].

Regarding claim 19, Lazar teaches all the limitations of claim 1, however Lazar does not teach a humidity module configured to control humidity of air inhaled by the subject.
Bao teaches a humidity module (201) configured to control humidity of air inhaled by the subject [0124] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vermaak to have a humidity module configured to control humidity of air inhaled by the subject based on the teachings of Bao, because doing so would help in .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lazar in view of US 5582182 A to Hillsman, et al. (cited by Applicant, hereinafter Hillsman).
Regarding claim 21, Lazar teaches all the limitations of claim 1, however Lazar does not teach the pressure sensor is configured to measure a pressure difference between two points, one of which is located in a mouthpiece.
Hillsman teaches a pressure sensor (20) is configured to measure a pressure difference between two points (each side of flow restrictions (19)) [col 6, ln 52-67] (Fig 2), one of which is located in a mouthpiece (4) [col 6, ln 52-67] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Lazar to have the pressure sensor is configured to measure a pressure difference between two points, one of which is located in a mouthpiece, because doing so would have the predictable result of enabling the generic pressure sensor of Lazar to specifically measure pressure based on a pressure differential, as recognized by Hillsman [col 6, ln 52-67].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791